Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are the De Vaugn (US Patent No. 5662127) and Chickering et al. (US 2012/0010529) and Calasso et al. (US 2006/0293611) references. While these references disclose a fluid collection system with a housing with a base and an aperture, an actuator, a skin piercing feature, an outflow channel, a collection cartridge they fail to teach the channel that extends through the coupling portion generally parallel to the lower surface of the base of the housing collection site to the outflow channel. This differentiates the claimed invention over the prior art. This distinguishes the claimed invention over the prior art by allowing for gravitational forces/capillary action to aid in fluid handling and transferring thus allowing for the collection of samples in a simple integrated manner. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791